CLARK, Judge.
Did the trial court err in denying defendant’s motion for dismissal?
The bill of indictment contains two counts: first, a violation of N.C. Gen. Stat. 20466(a) and, second, a violation of N.C. Gen. Stat. 20466(c). The first count charges the failure “to immediately stop [his] vehicle at the scene of [the] accident . . . .” All of the evidence established that defendant immediately stopped his automobile. Proof of this charge is wholly lacking, and the trial court correctly did not submit the first count to the jury.
The trial court submitted to the jury the second count, the violation of N.C. Gen. Stat. 20466(c), which provides as follows:
“The driver of any vehicle involved in any accident or collision resulting in injury or death to any person shall also give his name, address, [operator’s or chauffeur’s license number] and the registration number of his vehicle to the person struck or the driver or occupants of any vehicle collided with, and shall render to any person injured in such accident or collision reasonable assistance, including the carrying of such person to a physician or surgeon for medical or *32surgical treatment if it is apparent that such treatment is necessary or is requested by the injured person, and it shall be unlawful for any person to violate this provision, and such violator shall be punishable as provided in G.S. 20-182.” [The bracketed portion has been amended to read “driver’s license number,” effective 1 January 1981. 1979 N.C. Sess. Laws, Ch. 667, s. 32.]
It is clear from the evidence that Mable Jane Durham was probably dead upon the impact of defendant’s vehicle. Thus, it would be a useless gesture for the defendant to make any attempt to give to her the items of information enumerated in the statute. N.C. Gen. Stat. 20466(c) does not require the doing of a vain or useless thing. State v. Wall, 243 N.C. 238, 90 S.E. 2d 383 (1955); State v. Coggin, 263 N.C. 457, 139 S.E. 2d 701 (1965).
In the case sub judice, however, the defendant, immediately after colliding with the pedestrian, swerved to the left and sideswiped an approaching vehicle driven by Ben Sloan. Sloan himself was not injured though his vehicle was slightly damaged. N.C. Gen. Stat. 20466(b) requires that when there is property damage, a driver involved in the collision must stop and give to the driver of the other vehicle the items of information enumerated, but defendant was not charged with a violation of this misdemanor statute. Similarly, defendant was required by N.C. Gen. Stat. 20-166.1 to give notice of the collision to the police by the quickest means of communication, but he was not charged with a violation of this misdemeanor statute.
The trial court instructed the jury that defendant would have violated N.C. Gen. Stat. 20466(c) if he drove the vehicle involved in an accident with Mable Jane Durham resulting in her death, and he failed to give the enumerated items of information to Ben Sloan, the driver of the vehicle which defendant sideswiped immediately after striking the pedestrian. This instruction was erroneous. The statute requires that the driver involved give the required information “to the person struck or the driver or occupants of any vehicle collided with . . . .” We interpret “the person struck” to mean a pedestrian and “the driver or occupants of any vehicle collided with” to mean a driver or passengers in a vehicle. Since the collision did not result in injury or death to the driver or any passengers in the sideswiped vehicle, we hold that defendant did not violate the felony subsection, N.C. Gen. Stat. *3320-166(c), in failing to give the required information to the driver, Ben Sloan. Other than the provision that a driver is required to give the information “to the person struck,” N.C. Gen. Stat. 20-166(c) is silent as to the duty of the driver to give such information if the collision with a pedestrian results in death, unconsciousness, or such condition that giving the information to the pedestrian would be useless and vain. The courts may interpret the statutes to resolve ambiguities but not legislate by adding to the statutes language which is absent. The legislature may find it appropriate to amend N.C. Gen. Stat. 20-166(c) by expanding the duty of a driver who strikes a pedestrian by requiring him to give information to a witness at the scene or some proper person who arrives at the scene.
The trial court did not instruct the jury that it could find the defendant guilty of violating N.C. Gen. Stat. 20-166(c) by failing to render “reasonable assistance” to Mable Jane Durham, though the bill of indictment so charged. This factor raises the question of whether the requirement that the driver “shall render to any person injured in such accident or collision reasonable assistance” includes a person who is critically injured and either probably or obviously dead. We note that the statute does not contain specific language requiring reasonable assistance to a dead person or requiring protection of either the injured person from further injury or the body of a deceased from mutilation by vehicular traffic. We do not, however, reach this question because defendant was placed in jeopardy under a valid indictment charging him with a violation of N.C. Gen. Stat. 20-166(c) both by failing to give required information and failing to render reasonable assistance. Where one is placed in jeopardy under a valid indictment, he is then in jeopardy with reference to every offense of which he might lawfully be convicted under that indictment, and no other. He may not thereafter be put in jeopardy for any offense of which he could lawfully have been convicted under that indictment. State v. Overman, 269 N.C. 453, 153 S.E. 2d 44 (1967). See generally, Annot., 6 A.L.R. 3d 888 (1966).
The judgment is vacated and the charge against the defendant for violation of N.C. Gen. Stat. 20-166(c) is dismissed.
Vacated and dismissed.
Judges Vaughn and Hedrick concur.